Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 38 requires “performing one or more first signal metric measurements to determine signal information; selecting between a first operating mode and a second operating mode based on the determined signal information; in the first operating mode, performing one or more second signal metric measurements for a subset of beamforming configurations of the wireless communication device to determine beamforming information; and in the second operating mode, performing one or more third signal metric measurements on the beamforming configurations of the wireless communication to determine the beamforming information.”
 	Independent claim 57 requires “a transceiver; a radio frequency frontend (RFFE) coupled to the transceiver and to the antenna array. and configrued to perform one or more first signal metric measurements to determine signal information; and a processor configured to: select between a first operating mode and a second operating mode based on the determined signal information; in the first operating mode, control the transceiver to perform one or more second signal metric measurements for a subset of beamforming configurations of the wireless communication device to determine beamforming information; and in the second operating mode, control the transceiver to perform one or more third signal metric measurements on the 
 	The prior art of record (in particular, Forstner et al (US ****) (hereinafter Forstner) does not disclose, with respect to claim 1, “performing one or more first signal metric measurements to determine signal information; selecting between a first operating mode and a second operating mode based on the determined signal information; in the first operating mode, performing one or more second signal metric measurements for a subset of beamforming configurations of the wireless communication device to determine beamforming information; and in the second operating mode, performing one or more third signal metric measurements on the beamforming configurations of the wireless communication to determine the beamforming information.” as claimed.  Rather Forstner discloses a beamforming scanning method for an antenna array of a wireless communication device (see p. [0028-0029], e.g., means for controlling beam-forming using a plurality of antenna in an antenna module 130 of multi range radar MRR system), the method comprising: performing one or more first signal transmission determinations to determine signal information (see p. [0028-0029, 0031], e.g., determining whether a short range or long range measurement is needed); selecting between a first operating mode and a second operating mode based on the determined signal information (see p. [0033] e.g., first and second operating modes are chosen based upon determined need); in the first operating mode, performing one or more second signal metric measurements to determine beamforming information (see p. [0033], e.g., beam-forming control is carried out in a first operating mode for short range distance measurements (one or more second signal metric measurements); and in the second operating mode, performing one or more third signal metric measurements to determine the beamforming information (see p. [0033], e.g., beam-forming control is carried out in a 
 	Rofougaran, Ahamdreza Reza (US 20080075021)(hereinafter "Rofougaran") discloses a beamforming scanning method for an antenna array of a wireless communication device (see Fig. 2, p. [0037], e.g., method of beamforming in antenna array 72 associated with a wireless communication device), the method comprising: performing one or more first signal metric measurements to determine signal information (see p. [0076], e.g., transmit adjust module 180 measures phase and/or amplitude of signals 88 for subsequent adjustment); selecting between a first operating mode and a second operating mode (see p. [0072, 0084], e.g., transmit adjust module 180 operates upon signals 88, 90 being transmitted in selected first and second transmit modes); in the first operating mode, performing one or more second signal adjustments for a subset of beamforming configurations of the wireless communication device to determine beamforming, e.g.,  information (see p. [0072, 0084], e.g., in first transmit mode, transmit adjust module 180 adjusts coordinates of , signals 88 to produce multiple up-converted signals 190 in beamforming process (subset of beamforming configurations) of RF front-end 70);  and in the second operating mode, performing one or more third signal adjustments on the beamforming configurations of the wireless communication to determine the beamforming information (see p. [0072, 0084], e.g., in second transmit mode, transmit adjust module 180 adjusts coordinates of signals 90 to produce multiple up-converted signals in beamforming process of RF front-end 70).
 	Forstner and Rofougaran disclose the generic elements of the instant claim including operation of an antenna array in first and second modes for measuring signal properties, but fails to disclose the aforementioned limitations related to functionally associating the first of three 
 	The same reasoning applies to claim 57.  Accordingly, claims 38-62 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477